Barnard, P. J.
(dissenting):
Assuming that the deposit was of partnership moneys, and Taylor knew of it, the case was simply one in which a partner having the firm moneys died. Sweet could not have maintained an action at law to recover it in his partner’s lifetime. The executor, was bound to collect the deposit and administer it with the assets of the deceased. The surviving partner, it is true, is entitled to( the firm assets as survivor in trust for the creditors. This right would not give an action at law against the executor of the deceased’ partner. The deceased had a right to the custody of the money, and the money passed to the executor. The surviving partner is *258entitled only to such portion of the sum as may be due upon ah accounting after the debts are paid.
The judgment should be reversed and a new trial granted at circuit, with costs to abide event.
Judgment affirmed, with costs.